Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 08/05/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021, 07/21/2021, 06/01/2021, 08/02/2019 are being considered by the examiner in the time limit provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a transition region to house a glass ribbon in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As stated above “a transition region” in claim 1 lacks sufficient structure where the claim is drawn to an apparatus. Referring back to the specification of the present application the transition region is only described in reference to the glass ribbon which does not structurally further limit the apparatus of claim 1 see for example [0003], [0009], and [0023].
Claim 7 is indefinite because it is unclear if the “a heating mechanism” recited in claim 7 is meant to be the same “a heating mechanism” of claim 1 form which claim 7 depends.  Appropriate correction is required.  For example “an additional heating mechanism” or “a supplemental heating mechanism” recited in claim 7 would be more appropriate and provide clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delia et al. (US 2012/0318020) referred to as Delia herein after.
Regarding Claims 1 and 4, Delia discloses an apparatus for manufacturing glass, or fusion draw apparatus (101), 
A heating mechanism, at least (413a-e), which is configured to apply heat to a glass ribbon from a heat source (415) described in at least [0045] which may be an electrical resistance heaters [0045], [0050]. 
A cooling mechanism (411) comprising cooling coils (403a-e), or conduits, and a shielding mechanism (406).
The apparatus is not structurally limited by the transition region of the glass ribbon product formed nevertheless.

Regarding claims 2-3, the cooling coils (403a-e), able to arranged in various manners [0035]-[0040], are capable of holding a flowing cooling liquid [0041].
Regarding claim 5, the heating devices may be divided into zones such as shown in Fig 5-6, but not limited to these as the only zones.  The zones of Fig 5-6 may be independently controlled for example “heating devices designed to have different temperatures,” [0045] “operating heating devices that control the temperature,” [0064], [0066].
Regarding claim 6, the bead regions are part of the glass ribbon product produced by the apparatus of claim 1 and do not limit the apparatus itself, although Fig 6 shows the shielding mechanism (406) extends between the cooling mechanism and bead regions of a glass ribbon formed.
Regarding claim 8, any structural component is considered removable and re-attachable at some point, using some means to break or re-manufacture a structure.  Additionally the heat shield is drawn in at least Fig 4 as what appears to be a separate component from the overall structure of the forming apparatus (140).  Let it be noted that claim 8 does not require any specific type of fastening means. 
Regarding claim 9, Delia discloses the cooling coils are mounted via fasteners (429) [0055] and states the heating modules  may be moved [0056] thus they are considered movable between a first position closer to an area of the product capable of being formed and a second position which is further form the product being formed.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Delia as cited above.
Regarding claim 7, the shielding mechanism (406) of Delia is considered to comprise a heating mechanism as stated regarding claim 1 above.

Claim 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, as evidenced by Blevins et al. (US 2007/0062219) referred to as Blevins herein after or in the alternative under 35 U.S.C. 103 or obvious over Belvins.

Alternatively, Belvins discloses it would be obvious to one of ordinary skill in the art to provide cooling to the edges to control the reduction of the ribbons width thus it would be obvious to one skilled in the art to provide local cooling the edges, particularly in the production of glass ribbons, to produce wide glass sheets and prevent the reduction of width.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100218557 A1 direct temperature control of bead for symmetry, more accurate cutting
US 20160102008 A1 temperature control of beads –heating to impede cracking due to necessary cooling to prevent width temperature differentials [0023]
US 20110126591 A1 heating cooling edges for thickness control
US 8176753 B2 heat loss due to edge director thermal shield at edges
US 20130133370 A1 heating and cooling, movable








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741